YOUNG, Judge,
dissenting:
The majority opinion disregards the clear statement of both the military judge and the convening authority that there was an oral amendment to the written appointing order. In his letter of 2 January 1975, the military judge states “I am well satisfied that the convening authority at least orally detailed me as military judge in this case.” In his letter of 19 April 1975 the convening authority states “This is to confirm my oral appointment on or about 7 November 1974 of Commander Henry Haugen, USCG, as Military Judge. . . .” I am not prepared to ascribe to either this senior commanding officer or certified military judge less than the plain meaning of their respective words.
There remains the question of the long delay between the issuance of the original appointing order and the amendment confirming the oral appointment of the military judge. In his advice to the officer exercising general court-martial jurisdiction, the legal officer clearly demonstrates that due to an extended deployment to the Antarctic the authenticated record of trial did not reach the convening authority until 22 March 1975. The convening authority states in the second paragraph of his 19 April 1975 letter that he was not aware that the military judge needed to be designated in the appointing order. That being so, there would be no reason for him to issue an amendment to that order until the need was called to his attention by the arrival of the record.
I would affirm.